Name: Commission Regulation (EC) No 718/2004 of 16 April 2004 amending Regulation (EC) No 2314/2003 as regards the closing date for the submission of tenders under the last partial tendering procedure for the resale on the internal market of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  marketing;  plant product;  European construction;  trade policy
 Date Published: nan

 Avis juridique important|32004R0718Commission Regulation (EC) No 718/2004 of 16 April 2004 amending Regulation (EC) No 2314/2003 as regards the closing date for the submission of tenders under the last partial tendering procedure for the resale on the internal market of rye held by the German intervention agency Official Journal L 111 , 17/04/2004 P. 0036 - 0036Commission Regulation (EC) No 718/2004of 16 April 2004amending Regulation (EC) No 2314/2003 as regards the closing date for the submission of tenders under the last partial tendering procedure for the resale on the internal market of rye held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 2314/2003(2) opens a standing invitation to tender for the resale on the internal market of rye held by the German intervention agency, for which the closing date laid down for the submission of tenders under the last partial tendering procedure is 27 May 2004.(2) In view of the current market situation, the date of the last partial tendering procedure should be postponed.(3) Regulation (EC) No 2314/2003 should therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The third subparagraph of Article 4(1) of Regulation (EC) No 2314/2003 is hereby replaced by the following:"The closing date for the submission of tenders for the last partial tendering procedure shall be 15 July 2004 at 09.00 (Brussels time)."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 342, 30.12.2003, p. 32. Regulation as amended by Regulation (EC) No 295/2004 (OJ L 50, 20.2.2004, p. 14).